Per Curiam,
The defendant was not misled by any act or declaration of the justice. The latter demanded all the costs, as it was not only his right but his duty to do under the Act of June 24, 1885, P. L. 159, but the defendant through his counsel insisted that he was only compelled to jjay the justice’s and constable’s costs. A direction contained in a statute, though couched in merely premissive language, will not be construed as leaving compliance optional, where the good sense of the entire enactment requires its provisions to be deemed compulsory. The intent is to be judged of by the purposes of the statute. The manifest purpose of this statute was to secure prompt payment of the costs, not only of the justice, but of the constable and *363party; it is therefore not to be supposed that the legislature intended to leave compliance with its provisions optional with the-justice. See Endlich on Interpretation of Statutes, secs. 307. 312, and cases cited in note b of sec. 307. It was his duty to-demand the costs and the defendant’s duty to pay them upon being informed as to the amount. The omission of the defendant to comply with this prerequisite to an appeal was without-legal excuse, therefore, the court committed no error in striking-off the appeal.
As to the other reason assigned for striking off the appeal, we-remark that the proper practice would have been to rule the-appellant to perfect his recognizance: Kerr v. Martin, 122 Pa. 436.
The judgment is affirmed and the appeal dismissed at the-costs of the appellant.